Citation Nr: 1605066	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to ratings for gastroesophageal reflux disease (GERD) with hepatitis B in excess of 10 percent prior to June 10, 2013 and 30 percent beginning June 10, 2013.

2.  Entitlement to a rating for degenerative joint disease of the left knee in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1994 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2011 rating decision granted a temporary total rating for the left knee degenerative joint disease from October 26, 2010 to January 1, 2011.  Also during the course of the appeal, an August 2012 rating decision increased the rating for GERD with Hepatitis B to 10 percent, effective March 31, 2010; a May 2015 rating decision increased the rating to 30 percent, effective June 10, 2013.

The issue of a higher rating for left knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period that is pertinent to the appeal prior to June 10, 2013, the Veteran's GERD was manifested by nausea, epigastric distress that was not persistently recurrent, substernal pain, and some burning in the lower and upper abdomen; there was no phyphagia, pyrosis, or regurgitation, and the disability was not productive of considerable impairment of health.

2.  For the period beginning June 10, 2013, the Veteran's GERD was manifested by substernal pain, infrequent vomiting and recurrent melena; there was no material weight loss, anemia, or other symptoms productive of severe impairment of health.  

3.  Throughout the appeal, the Veteran's hepatitis B has been asymptomatic.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to June 10, 2013, and in excess of 30 percent beginning June 10, 2013 for GERD with hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.7, 4.114, Diagnostic Codes (Codes) 7345,  7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The April 2010 letter provided all required notice elements, including what evidence VA would seek to obtain, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 47(2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the Veteran in the development of his claims.  This includes assisting the Veteran in obtaining service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Post-service (VA and non-VA) and service treatment records have been obtained and there is no outstanding evidence that has been identified that has not otherwise been obtained.  VA examinations were also performed that are sufficient to rating the severities of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations . 38 U.S.C.A. § 1155 (2015).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is rated by analogy under the criteria for Diagnostic Code 7346.  The criteria are set forth as follows:

A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

 The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2015).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Rating in Excess of 10 Percent Prior to June 10, 2013

Records during this time included a March 31, 2010 VA examination that shows he reported having nausea that occurred several times a week associated with his epigastric disease and esophageal distress that occurred less than weekly that was associated by substernal pain; pain was occasional and severe.  There was no associated vomiting or dysphagia, or history of regurgitation, hematemesis, or melena.  There were also no signs of weight loss or malnutrition.  He lost less than 1 week from work in the last 12-months due to reflux.  See VA Examination received May 13, 2010.

That same month, the Veteran presented to the emergency room symptoms of fullness and feeling bloated as if he needed to burp that was associated with nausea and palpitations.  He was noted to have transient chest and back pain/dyspnea without evidence of acute coronary ischemia pneumothorax or aortic dissection.  His symptoms were thought to possibly be reflux symptoms.  See page 7 of Medical Treatment Record - Government Facility received March 31, 2010.

In March 2011, the Veteran had an upper GI and in May and July 2011 he had an upper endoscopy.  The results of these tests revealed a duodenal bulb somewhat small, deformed, and scarred, and he was positive for H. Pylori.  The appearance of the duodenal bulb and scarring can be seen with chronic ulcer disease.  The stomach and esophagus appeared normal with no evidence of GERD on examination.  See page 25 of Medical Treatment Record - Government Facility received June 14, 2015.

In April 2013, the Veteran reported taking his medication for GERD every night.  He still had reflux symptoms with burning lower and upper abdominal pain, which at times was relieved with food, but at times worse with food.  He stated the worst times were at lunchtime when he has not eaten for approximately 3 to 4 hours, and then he had to eat something small in order to relieve the pain.  He also denied nausea and vomiting.  See page 179 of CAPRI records received in Virtual VA on January 28, 2014.

When these symptoms are compared to the criteria for a 30 percent rating, they fall short of demonstrating that they are of sufficient severity or frequency to warrant assignment of a higher rating.  His epigastric distress, while recurrent, occurred on a less than a weekly basis, so it cannot be said to be persistently recurrent.  While he did report having chronic stomach pain in February 2011, the chronicity of his pain does not reveal the frequency and no other symptoms were reported.  See page 32 of CAPRI records received in Virtual VA on July 9, 2012.  Indeed, even if his recurrent epigastric distress were found to be persistent, there was no dysphagia or regurgitation associated with his epigastric distress.  The Board again notes that the criteria under Diagnostic Code 7346 are conjunctive, which means that the absence of symptoms of dysphagia and regurgitation precludes the assignment of a higher (30 percent) rating.

Moreover, when all of his symptoms are considered in determining the overall disability picture, they are not shown to be productive of considerable impairment of health.  Although the term is not defined, it suggests that the symptoms would have a negative impact on his health that is significant in severity, but less than severe.  To this end, the VA examiner indicated the Veteran's weight was 193 pounds and the disability did not manifest any signs of weight loss or malnutrition.  He saw a dietician in 2012, but it was for the purpose of correcting his elevated LDL and providing education on improving his diet.  See pages 14 and 15 of CAPRI records received in Virtual VA on August 20, 2012.  The test findings revealed abnormality and scarring in the duodenum, but they are not shown to be associated with any specific symptoms.  

Nevertheless, all manifestations of the Veteran's digestive disorders, including non-service-connected, have been considered in rating the service-connected GERD as many symptoms overlap and have not been differentiated.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  His health was also not so impaired that it led to missing more than one week of work.  There is nothing in the evidence that his physical health had been considerably impaired; therefore, the criteria for a higher rating are not met or approximated.

The Board has also considered the one-year period prior to the Veteran's claim for an increased rating, in accordance with 38 C.F.R. § 3.400(o)(2) (2015), to determine if the disability had increased in severity, but found that there were no pertinent treatment records during that period to support his claim.  

Rating in Excess of 30 Percent Beginning June 10, 2013

With regard to the period beginning June 10, 2013, which is currently assigned a 30 percent rating; the evidence does not support a finding that the GERD more closely approximates the next higher rating of 60 percent.  

On June 2013 VA examination, the Veteran complained of daily regurgitation of acids.  Medication calmed his symptoms, but he still had nausea and infrequent vomiting, sternal pain, left arm tingling, heart racing.  Symptoms include persistently, recurrent epigastric distress; pyrosis (heartburn); regurgitation; substernal arm or shoulder pain; sleep disturbance caused by esophageal reflux, the frequency of which was 4 or more times per year with the average duration of the episodes of less than 1 day; nausea that was recurrent with 4 or more episodes per year and a duration of less than 1 day per episode; vomiting that was transient with 4 or more episodes per year with a duration of less than 1 day per episode; and melena that was recurrent with 4 or more episodes per year with a duration of less than 1 day per episode.  There was no dysphagia, anemia, weight loss, or hematemesis.  See page 49 of CAPRI records received in Virtual VA on January 28, 2014.  

An October 2013 treatment record noted the Veteran had severe GERD with scarring in the duodenum secondary to H. Pylori ulcers.  He was unable to take omeprazole due to heart palpitations and he still had a lot of heartburn despite being on ranitidine.  The physician noted the Veteran was well-developed and well-nourished.  See page 5 of CAPRI records received in Virtual VA on August 20, 2012.

In March 2015, a VA physician noted the Veteran indicated that his stomach was mostly okay and that he had some GERD, but that dietary modifications helped.  He was also found to have gastritis, which mostly managed with behavior.   See page 5 of Medical Treatment Record - Government Facility received June 14, 2015.

As noted by the VA examiner, the Veteran has not had any material weight loss and while he did have substernal pain, vomiting, and melena, the frequency and severity of these symptoms are not such that they present at disability picture severe enough to warrant a 60 percent disability rating.  In this regard, vomiting was described as infrequent and transient, and melena was recurrent but without anemia.  There was also no evidence that the combination of his symptoms were productive severe impairment of health.  The evidence shows he had not had any significant weight loss and he was not malnourished.  He was also described as well-developed and well-nourished.  

As noted by the Veteran's representative in the December 2015 Appellant Brief, the June 2013 VA examiner indicated that the disability would promote a decreased in general productivity on a daily basis. However, the clinician also commented that this would only minimally impact his work regardless of whether it was sedentary or physical.  See page 14 of Medical Treatment Record - Government Facility received June 14, 2015.  Given that the Veteran's health does not appear to be significantly impaired, the disability does not more closely approximate the criteria for a higher rating.

The Board notes that the Veteran's service-connected disabilities include hepatitis B and that until this most recent rating decision in May 2015, the disabilities had been assigned separate ratings with a 0 percent in effect for hepatitis B.  The basis for uniting the disabilities under one rating is found in 38 C.F.R. § 4.114, which provides that in rating disabilities of the digestive system a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such an elevation.  

When the Veteran raised his claim for increase in March 2010 the two disabilities had been rated separately with non-compensable rating.  At that time the only disability he sought to increase was GERD and at no time since then has he alleged his hepatitis B had become symptomatic or had worsened.  

On June 2013 VA examination for hepatitis B (HBV), the clinician stated that the Veteran currently had no signs of symptoms attributable to HBV and that he was not on continuous medication to control a liver condition nor did he have a liver disease.  The Veteran had no fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, or indications of malnutrition associated with HBV.  Furthermore, there had been no incapacitating episodes over the past 12 months.  See pages 29 to 33 of Medical Treatment Record - Government Facility received June 14, 2015.

Under Diagnostic Code 7345, for chronic liver disease without cirrhosis (including hepatitis B), a 10 percent rating for chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114  Diagnostic Code 7345.

A 20 percent rating is assigned for active hepatitis resulting in daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), which requires dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least for weeks, but less than six weeks, during the past 12-month period. Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id.

A note following the criteria states that an "incapacitating episode" means a period of acute signs and symptoms that require bed rest and treatment by a physician.

Thus, it is apparent that the Veteran's hepatitis B remains asymptomatic.  To the extent treatment records have noted complaints of nausea and vomiting; these symptoms have been attributed to his service-connected GERD and have been considered in rating the disability.  Therefore, GERD remains the predominant disability under 38 C.F.R. § 4.114 to rate his digestive disorders.

As a preponderance of the evidence is against the claim, the evidence is not in equipoise and the claim for an increased rating is denied.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

A rating in excess of 10 percent beginning March 31, 2010 and in excess of 30 percent beginning June 10, 2013 for GERD with hepatitis B is denied.


REMAND

The Veteran is seeking a higher rating for his service-connected degenerative joint disease of the left knee.  

In June 2013, he was afforded a VA examination of the left knee that is inadequate.  The examiner noted that no additional loss of range of motion was found after repetitive testing, but also indicated the Veteran had flare-ups that affected the functional impact of the knee with overuse, standing, walking, and sitting in a confined space or fixed position; the clinician did not express the degree of additional impairment in degrees.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that in order for a VA medical examination of a joint to be adequate in light of 38 C.F.R. §§ 4.40, 4.45, the clinician must express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time and that, if feasible, this determination should be expressed in terms of degree of additional range-of-motion loss due to pain on use or during flare-ups.  Since the VA examiner failed to address the additional degrees of loss in range of motion due to flare-ups and overuse, or explain that such specifics were not feasible to provide, the matter must be remanded to get another examination.

Since the matter is being remanded, ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file copies of VA treatment records since March 2015 that relate to the Veteran's left knee disability.

2.  Then arrange for a VA joints examination to determine the severity of the left knee degenerative joint disease.  The Veteran's VBMS file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be accomplished.  

a) The clinician should obtain a full history from the Veteran and a statement as to whether the left knee disability has worsened since the last examination.

b) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the left knee.  

c) The report should discuss the examiner's objective evaluation for any weakened movement of the left knee, excess fatigability with use, incoordination, and painful motion.

d) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups or overuse.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

e) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

f) The clinician must also note all symptoms and findings associated with residuals of the Veteran's meniscal surgery.

g) The clinician must determine if there is any left knee instability or subluxation and, if so, note the degree of severity and explain how this determination was made.  The clinician should also comment on the Veteran's constant use of a knee brace and determine if its use is due to instability or other causes.

3.  Thereafter, the RO/AOJ should readjudicate the Veteran's claims.  If the maximum benefit sought on appeal with respect to any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


